This appeal is from an order of the Director of the Division of Alcoholic Beverage Control reversing the action of the Municipal Board of Alcoholic Beverage Control in granting "broad package privileges" to appellant.
So far as the legal questions involved are concerned, they do not differ from and are controlled by our decision in CoralLounge and Cocktail Bar, Inc., v. Hock, 5 N.J. Super. 163.
As to the factual situation, the so-called package department was separated from the barroom by a partition four feet or waist high which was insufficient, in the judgment of the Director, to make the package department "a portion of the licensed premises other than a public barroom." In that finding we concur.
The order under appeal is affirmed.